      Case 4:19-cv-05021-RMP     ECF No. 44   filed 04/24/19   PageID.423 Page 1 of 2




 1

 2                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

 3
                                                                     Apr 24, 2019
                                                                         SEAN F. MCAVOY, CLERK
 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                 NO: 4:19-CV-5021-RMP
 8                             Plaintiff,
                                                 ORDER GRANTING DEFENDANT
 9          v.                                   JORGE FRANCISCO ARMIJO’S
                                                 UNOPPOSED MOTION TO SEAL
10    MISSION SUPPORT ALLIANCE,
      LLC; LOCKHEED MARTIN
11    SERVICES, INC; LOCKHEED
      MARTIN CORPORATION; and
12    JORGE FRANCISCO ARMIJO,
      Frank,
13
                               Defendants.
14

15
           BEFORE THE COURT is a motion, ECF No. 40, by Defendant Jorge
16
     Francisco “Frank” Armijo to seal the 2011 Lockheed Martin Management
17
     Incentive Compensation Plan objectives and evaluation (“2011 MICP Objectives”)
18
     and the declaration by Mr. Armijo to which the 2011 MICP Objectives document
19
     is attached, ECF No. 41. Defendant Armijo represents that Plaintiff United States
20

21

     ORDER GRANTING DEFENDANT JORGE FRANCISCO ARMIJO’S
     UNOPPOSED MOTION TO SEAL ~ 1
      Case 4:19-cv-05021-RMP      ECF No. 44    filed 04/24/19   PageID.424 Page 2 of 2




 1   does not oppose the motion to seal the 2011 MICP Objectives and accompanying

 2   declaration. ECF No. 40 at 2.

 3         Pursuant to Fed. R. Civ. P. Rule 5.2(d), a court “may order that a filing be

 4   made under seal without redaction.” The rule continues, “The court may later

 5   unseal the filing or order the person who made the filing to file a redacted version

 6   for the public record.” Fed. R. Civ. P. 5.2(d). At this stage in the proceedings, the

 7   Court finds good cause to file the 2011 MICP Objectives under seal, as the

 8   document contains sensitive, personal, confidential and proprietary information.

 9         Accordingly, IT IS HEREBY ORDERED:

10         1. Defendant Armijo’s Unopposed Motion to Seal, ECF No. 40, is

11              GRANTED.

12         2. The document filed by Defendant Armijo at ECF No. 41 shall be filed as

13              a sealed exhibit and accompany declaration.

14         The District Court Clerk is directed to enter this Order and provide copies to

15   counsel.

16         DATED April 24, 2019.

17
                                                s/ Rosanna Malouf Peterson
18                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
19

20

21

     ORDER GRANTING DEFENDANT JORGE FRANCISCO ARMIJO’S
     UNOPPOSED MOTION TO SEAL ~ 2
